72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Sylvester JONES, Appellant,v.Fernando J. GAITAN, Jr., United States District Judge,Western District of Missouri, Kansas City, Missouri;  RobertF. Conner, Clerk, District Courts;  Law Firm of Jones,Korum, Waltrip and Jones;  Alan L. Farkas;  Robert E. Jones;Attorneys;  Marvin J. Nodiff, Attorney at Law;  Edward L.Dowd, Jr., United States Attorney, Eastern District ofMissouri, Eastern Division;  Janet Reno, United StatesAttorney General, U.S. Department of Justice;  Richard S.Arnold, Chief Circuit Judge, United States Court of Appealsfor the Eighth Circuit; Joseph B. Moore, Assistant U.S.Attorney, Eastern District of Missouri, St. Louis, Missouri;First American Title Insurance Company;  Gundaker Realtors,Inc., Better Homes and Gardens Corporation;  Louis Freeh,Director FBI;  William H. Rehnquist, United States SupremeCourt, Chief Justice;  Anthony M. Kennedy;  Sandra DayO'Connor;  Antonin Scalia;  David H. Souter;  John PaulStevens;  Clarence Thomas;  Stephen G. Breyer;  Ruth BaderGinsburg;  Byron R. White;  Harry A. Blackmun;  William K.Suter, Clerk;  Frank D., Reporter of Decisions;  AlfredWong, Marshal;  Shelley L. Dowling, Librarian;  Audrey J.Anderson, Law Clerk;  Eric Sceuemann;  Ronald J. Dangel;Jeffrey Mayer;  Molly McUsic, Law Clerks for Rehnquist andBlackmun;  Judicial Council of the Eighth Circuit, of theUnited States;  Theodore McMillian;  George G. Fagg;  PascoM. Bowman;  Roger L. Wollman;  Frank J. Magill;  C. ArlenBeam;  James B. Loken, Circuit Judges;  Jimm L. Hendren;Ronald E. Longstaff;  Diana E. Murphy;  Stephen N. Limbaugh;Lyle E. Strom;  Patrick A. Conmy, District Judges;Judicial Council of the District of Columbia Circuit, of theUnited States;  Abner J. Mikva, Chief Circuit Judge;  HarryT. Edwards;  Laurence H. Silberman;  Unknown Sentelle;Unknown Henderson, District Judge;  Unknown Gogers, DistrictJudge;  John Garrett Penn, Chief Judge;  Charles R. Richey;Harold H. Greene;  Joyce Hens Green;  Stanley Sporkin;Royce C. Lamberth, United States District Judges, Districtof Columbia;  Norma Holloway Johnson;  Thomas PenfieldJackson;  Thomas Francis Hogan;  Stanley S. Harris;  GeorgeH. Revercomb;  Aubrey E. Robinson, Jr., Clerk;  NancyMayer-Whittington, Staff Attorney;  Maureen DonhueFeinroth;U.S. Court of Appeals, for the District of Columbia, enbanc;  Patricia M. Wald;  Spotswood W. Robinson, III;Robert H. Bork;  Kenneth W. Starr;  James L. Buckley;Stephen F. Williams;  Douglas H. Ginsburg;  Edward L.Filippine, Chief Judge, United States District Court for theEastern District of Missouri, en banc;  Clyde S. Cahill;William H. Hungate;  George F. Gunn, Jr.;  Jean C. Hamilton;Carol E. Jackson;  John F. Nangle;  Catherine D. Perry;Charles A. Shaw;  Donald J. Stohr, as United StatesAttorney, now Federal Judge;  David D. Noce, United StatesMagistrate;  Robert Landsland;  William S. Bahn, UnitedStates Magistrate;  Henry J. Fredericks, Assistant UnitedStates Attorney;  Wesley D. Wedemeyer, Assistant UnitedStates Attorney;  Thomas E. Dittmeier, Former United StatesAttorney;  Stephen B. Higgins, Former United StatesAttorney;  William C. Bryson, Acting U.S. Solicitor General;Stuart E. Schiffer, Acting U.S. Solicitor General;  BarbaraL. Herwig, U.S. Attorney;  Colette J. Winston, U.S.Attorney;  Charles Fried, Former U.S. Solicitor;  Drew S.Day, III, U.S. Solicitor General;  Christopher W. Vasil,Deputy Clerk United States Supreme Court;  Francis J.Lorson, Deputy Clerk United States Supreme Court;  John Doe,Clerk, In Forma Pauperis Department;  Jay B. Stephens,United States Attorney, and Assistant Attorney District ofColumbia;  John Dates, United States Attorney and AssistantAttorney District of Columbia;  R. Craig Lawrence, UnitedStates Attorney and Assistant Attorney District of Columbia;Sharon Unknown, United States Attorney and AssistantAttorney District of Columbia;  Jo Ann Farrington, AssistantUnited States Attorney General;  James P. Turner, AssistantUnited States Attorney General;  Diane C. Roberts, AssistantUnited States Attorney General;  John R. Dunne, AssistantUnited States Attorney General;  Daniel Mastas, AssistantUnited States Attorney General;  Deborah C. Westbrook,Assistant United States Attorney General;  Hazel G. Briggs,Assistant United States Attorney General;  Christopher A.Rizzuto, Assistant United States Attorney General;  Linda K.Davis, Assistant United States Attorney General;  Mandel A.Rodriguez, Assistant United States Attorney General;  PaulW. Suddes, Assistant United States Attorney General;  JohnDoe, Attorney Head of Civil Rights Division;  United StatesDepartment of Justice, Washington, D.C.;  Joseph R. Biden,Jr., Former Chairman, United States Committees on theJudiciary;  Edward M. Kennedy;  Howard M. Metzenbaum;Dennis Deconcini;  Patrick J. Leahy;  Howell Heflin;  PaulSimon;  Herbert Kohl;  Dianne Feinstein;  CarolMoseley-Braun;  Orrin G. Hatch, Chairman;  Strom Thurmond;Alan K. Simpson;  Charles E. Grossley;  Arlen Spector;  HankBrown;  William S. Cohen;  Larry Pressler, United StatesHouse Committee on the Judiciary;  L. Ralph Meecham,Administrative Office of the United States Courts;  James E.Macklin, Jr.;  John K. Rabiej;  Michael R. Bromwich, U.S.Inspector General;  Drug Enforcement Agency;  Randall D.Oitker, Special Agent;  Tom Smith, Supervisor;  Steven D.Stoddard, Agent of Assistant U.S. Attorney;  James D.McDowell, Agent of Assistant U.S. Attorney;  Dennis Backer,Agent of Assistant U.S. Attorney;  Michael Adams, Agent ofAssistant U.S. Attorney;  Kenneth M. Sink, Agent ofAssistant U.S. Attorney;  Frank J. Smms, Agent of AssitantU.S. Attorney;  William Barr;  Richard Thronburgh, FormerU.S. Attorney Generals;  John C. Danforth, U.S. Senator;Christopher S. Bond, U.S. Senator;  John Feikens, U.S.District Judge;  Unknown Martin;  Unknown Wellford;  UnknownWeick, U.S. Circuit Judges, Sixth Circuit;  Richard Rogers,U.S. District Judge, Kansas City, Kansas;  U.S. Court ofAppeals En Banc, for the Tenth Circuit;  William Baker,Former Assistant U.S. Attorney General;  Federal Bureau ofInvestigation;  City of St. Louis;  St. Louis Board ofPolice Commissioners;  James S. Conway, President, St. LouisBoard of Police Commissioners;  Charles E. Mischeaux, VicePresident, St. Louis Board of Police Commissioners;  RodneyD. Williams, Secretary, St Louis Board of PoliceCommissioners;  Anne Marie Clarke;  Matthew J. Tadberg;Freeman Bosley, Jr., Mayor, City of St. Louis;  NicholasPenninan, St. Louis Post Dispatch Newspaper, Owner andPublisher;  Laszlo Domjam, Editor;  Foster S. Davis;  RonaldWilnow;  William  Woo, Editor;  Ed Higgins;  Dona Korando;Tim Bross;  Bob Posen;  Margaret Freivogel;  Rex Sim;  RogerRuwe;  U.S. Postmaster General;  Robert Benett, Supervisor,U.S. Postal Service;  John C. Goodman, Manager;  UnknownCarriers, U.S. Postal Service;  Clarence Harmon, PoliceChief;  Michael Riley, Police Detective;  Unknown PoliceOfficers;  Unknown Polygraph Operator;  St. Louis PoliceDepartment;  Robert S. St. Vrain, Clerk;  Susanna Tomlinson,Deputy Clerk, U.S. District Court, Eastern Missouri;Jeffrey D. Atkins, Assistant Clerk, U.S. Supreme Court;Joseph F. Spaniol, Jr., Former Clerk, U.S. Supreme Court;Unknown McAdonial, U.S. Probation Officer during 1976;Eyvon Mendenhall, Former Clerk, U.S. District Court, EasternMissouri;  Washington Post Newspaper, owners;  DonaldGraham, Publisher;  Leonard Downie, Jr., Executive Editor;Robert G. Kaiser, Managing Editor;  Thomas Wilkinson,Assistant Managing Editor;  Meg Greenfield, Editorial PageEditor;  Stephen Rosenfeld, Editorial Page Deputy Editor;Kenneth Ikenberry, Editorial Page Assistant Editor;  RichardCroker, News Assistant Managing Editor;  Wendy Ross, NewsEditor;  Robert Williams, News Assistant Editor;  FredBarbash, National News Editor;  Karen DeYoung, National NewsAssistant Managing Editor;  Bob Barnes, National News DeputyEditor;  Bradley Graham, National News Deputy Editor;Maralee Schwartz, National News Deputy Editor;  City ofBridgeton;  Unknown Mayor, City of Bridgeton;  City ofClayton;  Unknown Mayor, City of Clayton, City of Northwood;Unknown Mayer, City of Northwood;  St.  Louis County;Scott O'Wright;  Dean Whipple, U.S. District Judge, WesternDistrict of Missouri, Jefferson City;  Michael A. Forst,Attorney at Law;  J. Martin Hadican, Attorney at Law;Marvin J. Nodiff, Attorney at Law;  Robert E. Keaney;  JamesW. Reeves;  Moser, Marsaley, Carpenter, Cleary, Jaeckel andKeaney;  Raymond Howard, Attorney at Law;  J.  ScottRichardson, Attorney at Law;  Unknown Defendants, and otherpersons names unknown at this time, Appellees.
No. 95-1789.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 7, 1995.Filed Dec. 15, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Sylvester Jones appeals from the district court's1 order dismissing Jones's civil rights complaint.  Having carefully reviewed the record, we conclude that the district court correctly denied relief.  Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri